DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

Claim(s) 1 – 23 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gifford (US 20150174824 A1).

claim 1, Gifford teaches A device for producing components (A 3D printer system for printing a workpiece; claim 1), the device comprising:
a workpiece holder, for accommodating a workpiece (The platform module can include a clamp mechanism for holding the workpiece; ¶0087);
a handling device which has a handling unit to pick up, raise and/or move a workpiece provided on the workpiece holder (a printer system 205 can include a platform 235, for example, to move in xy directions. The printer system 205 can include a vertical movement module 225 to move the platform in a z direction; ¶0094); and
a unit for forming a three-dimensional body by means of an additive method, using a paste-like compound (In fused filament fabrication processes, a continuous filament of thermoplastic can be softened or melted and then re-solidified on a previously deposited layer. Alternatively, paste-like materials can be used for printing, for example, through a pressure extrusion device such as a piton/cylinder; ¶0076).

Regarding claim 2, Gifford teaches The device according to claim 1, wherein the unit for forming a three-dimensional body is an extruder, wherein that the extruder has an extruder screw accommodated in a main body (A printhead can be configured for extruding from a paste-like material. Paste-like material, such as plasticine or a ceramic paste, can be provided to a delivery module; ¶0084), and wherein the extruder is configured to convey a filament, or the extruder is configured to convey a foam material (A printhead can be configured for extruding from a filament material. A filament, such as a thermoplastic filament, can be provided to a delivery module. The delivery module can include a mechanism to regulate the flow of filament material; ¶0083).

claim 3, Gifford teaches The device according to claim 1, wherein the unit for forming a three-dimensional body is moveable in a vertical direction and in a horizontal direction relative to the
workpiece holder (a printer system 205 can include a platform 235, for example, to move in xy directions. The printer system 205 can include a vertical movement module 225 to move the platform in a z direction; ¶0093), and wherein the unit for forming the three-dimensional body is pivotable around at least one axis (the nozzle is configured to be movable, such as rotating around the print head axis through the control of a controller; ¶0179).

Regarding claim 4, Gifford teaches The device according to claim 1, wherein the handling unit comprises a suction clamp or a workpiece gripper (The platform module can include a clamp mechanism for holding the workpiece; ¶0087).

Regarding claim 5, Gifford teaches The device according to claim 1, wherein the handling device is configured multi-jointed and/or pivotable around at least one axis (The 3D printer system can include a motion module 120, which can be configured to provide motions of the printhead module 110 relative to the platform module 130, in 3D motions, such as x, y, and z directions in linear 3D printer systems, or 3 z directions in delta 3D printer systems; ¶0080).

Regarding claim 6, Gifford teaches The device according to claim 1, wherein the handling device is attached to a first moveable unit in particular a cantilever or a gantry, and/or the unit for forming a three-dimensional body is attached to a second moveable unit in particular a cantilever or a gantry (A platform module, wherein the platform module is configured to support a workpiece; a motion module, wherein the motion module is configured to move the printhead module in three dimensional directions relative to the platform module; ¶0129, the 3D printer system can include one or more workpiece , wherein the first and/or second unit is or are moveable along a guide provided or attached to the workpiece holder (a controller module 340 can communicate with other modules, such as printhead module 310, motion module 320, and platform module 330, through wiring 380. Each components of the modules, e.g., printheads 311 and 312 of the printhead module 310, X axis 321, Y axis 322, and Z axis 323 of the motion module 320, and hotbed 331 and alignment 332 of the platform module 330, can be connected to the controller 340; ¶0099).

Regarding claim 7, Gifford teaches Device according to claim 1, wherein the device further comprises a machining device having a tool for machining, in particular a milling tool, a saw or a drill (FIG. 10B shows a computer numerical control (CNC) head, which includes a holder assembly 1011 for supporting a CNC bit 1051, such as a drill bit or a mill bit. The printhead can be used for milling or cutting materials off a workpiece; ¶0147), wherein the machining device is attached to a first moveable unit, and wherein the handling device is attached to the first moveable unit (The modular system can be a 3D printer system, having a base subsystem including a 3D (with 3 or more degrees of freedom) motion module, a printhead module and a platform module; ¶0005).

Regarding claim 8, Gifford teaches The device according to claim 1, wherein the workpiece holder has a workpiece support surface for accommodating a workpiece which is plate-like (by starting with an existing object, such as a block or plate of plastic substrate, that is mass produced; ¶0265), and wherein the workpiece support surface has suction ports in order to hold the plate-like workpiece on the workpiece support surface (The patterned platform can also improve an adhesion of the object to the support table during the printing process, since the pattern can assist in keeping the object in place; ¶0336).

claim 9, Gifford teaches A method for producing a component, by using a device according to claim 1 having the steps:
providing a workpiece (A printhead 1113 can be used to print on a surface, e.g., the top flat surface, of the workpiece 1151. The clamp platform can be used for supporting existing workpiece, e.g., for the printhead 1113 to print on a surface of an existing workpiece; ¶0154); and
creating a three-dimensional body by means of an additive method, the three-dimensional body being formed on the workpiece or connected with it (The filament can be melted, and extruded on a platform to form a 3D object; ¶0003).

Regarding claim 10, Gifford teaches The method according to claim 9, wherein the additive method is a melt layer method (The melted material can be extruded out of the printhead to become output material 2840 before deposited as layer 2860 on the platform 2830; ¶0218).

Regarding claim 11, Gifford teaches The method according to claim 9 wherein the workpiece has a retaining structure, in particular a recess, a through hole or a projection (In FIG. 56A, a recess pattern 5651 can be embedded on a surface 5650 of a platform 5630... The filling of the recesses in the recess pattern 5651 can prevent the object from movement in a lateral direction, thus improve an adhesion of the printed object with the platform 5630; ¶0342), wherein it being preferred that the three-dimensional body is created starting from the retaining structure of the workpiece or it being preferred that the workpiece and the three-dimensional body are pushed against one another in such a manner that the three-dimensional body, in particular a paste-like compound of the three dimensional body, is formed at least partially around the retaining structure of the workpiece or penetrates into it (a pattern can be provided in a layer, which is applied on a surface of a platform. The layer can provide a control for the .

Regarding claim 12, Gifford teaches The method according to claim 9 wherein the three-dimensional body has free form surfaces in sections and/or the workpiece is carved, in particular cut, from an initial workpiece which is plate-like (Other printheads can be used, such as a laser head for cutting materials, a cutter head for removing materials from the workpiece; ¶0086).

Regarding claim 13, Gifford does not explicitly teach The method according to claim 9 wherein the workpiece is a particle board, an MDF board, an HDF board, a lightweight board, a metal foam board, a synthetic material board or a composite material board.
However, this additional limitation, when considered individually or in combination, is well-understood, routine and conventional components/activities in the field, and does not add inventive concept into the
claim. Gifford discloses the use of a workpiece in general without specifying any kind of board.
Therefore, it would have been obvious to someone with ordinary skill in the art, before the effective filing
date of the claimed invention, to use a workpiece that is any one of the boards mentioned in the claim in combination with Gifford. 

Regarding claim 14, Gifford teaches The method according to claim 9, wherein a material for creating the three-dimensional body by means of an additive method comprises a biological polymer which in particular has lignin and/or natural fibers, the natural fibers further being formed from wood, flax, hemp, sisal, jute and/or other plant fibers (Various polymers are used, including acrylonitrile butadiene styrene (ABS), polycarbonate (PC), polylactic acid (PLA), high density polyethylene (HDPE), PC/ABS, and polyphenylsulfone (PPSU); 0077, the multiple inputs are solid filaments 4420/4425. Other configurations , or a material for creating the three-dimensional body by means of an additive method has a metallic or mineral paste and/or a paste-like, in particular thermoplastic or duroplastic, synthetic material compound, the synthetic material compound further having fibers (A printhead can be configured for extruding from a paste-like material. Paste-like material, such as plasticine or a ceramic paste, can be provided to a delivery module; ¶0084), or a material for creating the three-dimensional body by means of an additive method comprises a foam, in particular PU foam, metal foam or wood foam (Other types of filaments can be used, such as metal or fiber filaments; ¶0305).

Regarding claim 16, Gifford teaches The method according to claim 9, characterized by the steps:
creating a three-dimensional body by means of an additive method (The filament can be melted, and extruded on a platform to form a 3D object; ¶0003),
subsequently providing the workpiece and connecting the workpiece with the three-dimensional body, and subsequent creation of a further three-dimensional body on the workpiece, (A printhead 1113 can be used to print on a surface, e.g., the top flat surface, of the workpiece 1151. The clamp platform can be used for supporting existing workpiece, e.g., for the printhead 1113 to print on a surface of an existing workpiece; ¶0154).
Gifford does not explicitly teach the limitation wherein a further workpiece is attached to the further three-dimensional body. 
However, this additional limitation, when considered individually or in combination, is well-understood, routine and conventional components/activities in the field, and does not add inventive concept into the
claim. Gifford discloses extruding a three-dimensional body attached to an existing workpiece on one end.
Therefore, it would have been obvious to someone with ordinary skill in the art, before the effective filing


Regarding claim 17, Gifford teaches The method according to claim 9, wherein for providing the workpiece, the workpiece is carved, in particular separated, from an initial workpiece (Other printheads can be used, such as a laser head for cutting materials, a cutter head for removing materials from the workpiece; ¶0086).

Regarding claim 18, Gifford does not explicitly teach The device according to claim 1, wherein the components comprise furniture pieces.
However, this additional limitation, when considered individually or in combination, is well-understood, routine and conventional components/activities in the field, and does not add inventive concept into the
claim. Gifford discloses generally forming a three-dimensional body without specifying its use.
Therefore, it would have been obvious to someone with ordinary skill in the art, before the effective filing
date of the claimed invention, to form furniture pieces using the method taught by Gifford.

Regarding claim 19, Gifford teaches The device according to claim 1, wherein the workpiece holder comprises a machine bed (331; Fig. 3A).

Regarding claim 20, Gifford teaches The device according to claim 1, wherein the workpiece is plate-like (by starting with an existing object, such as a block or plate of plastic substrate, that is mass produced; ¶0265).	

claim 21, Gifford teaches The device according to claim 1, wherein the additive method uses a paste like compound (paste-like materials can be used for printing, for example, through a pressure extrusion device such as a piton/cylinder; ¶0076).

Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 102 as being unpatentable over Gifford as applied to claim(s) 18 and 20 respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adcock (US 20150375344 A1) discloses a fabrication system for joining two components to form a workpiece or add/remove material from a single workpiece. The system includes a mount to hold components that is equipped with actuators to move the components.
Duro Royo (US 20160075089 A1) discloses a method and apparatus for additive manufacturing that involves extruding objects and adhering them to one another to form a three-dimensional body. The apparatus includes a motion system with six degrees of freedom. The method includes using a past-like material and melting it to extrude on top of substrate surfaces.
Ur (US 20170066198 A1) discloses an additive manufacturing process that prints a three-dimensional object on top of a base object by adding layers of material. The apparatus includes a support structure to keep the base object in place.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A WARSI whose telephone number is (571)272-9873. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	(571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A WARSI/Examiner, Art Unit 2115                                                                                                                                                                                                        

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115